Case: 17-30423        Document: 00514313351              Page: 1      Date Filed: 01/19/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                                  United States Court of Appeals

                                       No. 17-30423
                                                                                           Fifth Circuit

                                                                                         FILED
                                     Summary Calendar                             January 19, 2018
                                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                                Clerk


                                                       Plaintiff-Appellee

v.

BRYANT EMERSON FREEMAN,

                                                       Defendant-Appellant


       ----------------------------------------------------------------------------------------

Consolidated with: 17-30426

UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee

v.

BRYANT EMERSON FREEMAN,

                                                        Defendant - Appellant


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:14-CR-41-1
                            USDC No. 3:16-CR-122-1
     Case: 17-30423      Document: 00514313351         Page: 2    Date Filed: 01/19/2018


                                     No. 17-30423
                                   c/w No. 17-30426
Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       In these consolidated appeals, Bryant Emerson Freeman challenges the
substantive reasonableness of the 60-month term of imprisonment imposed as
an upward departure on his conviction for failure to update his sex offender
registration, and the consecutive 23-month term of imprisonment imposed
following the revocation of supervised release imposed on a prior offense of
failure to register as a sex offender. He also challenges a special condition of
supervised release prohibiting him from giving candy or gifts to minors on
holidays. We affirm.
       First, we review the substantive reasonableness of Freeman’s
consecutive sentences for abuse of discretion, taking into account the totality
of the circumstances and the extent of any deviation from the Guidelines range
and giving “due deference” to the district court’s assessment of the § 3553(a)
factors. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United States
v. Warren, 720 F.3d 321, 322 & n.2 (5th Cir. 2013) (reviewing revocation
sentences for abuse of discretion); United States v. Zelaya-Rosales, 707 F.3d
542, 546 (5th Cir. 2013) (reviewing upward departures for abuse of discretion);
United States v. Setser, 607 F.3d 128, 130 (5th Cir. 2010) (reviewing
consecutive sentences for abuse of discretion). Freeman contends that the
district court imposed unnecessarily long terms of imprisonment by giving
insufficient weight to certain aspects of his criminal and mental health history.
Having reviewed the district court’s thorough justification of the sentences it
imposed, we conclude that Freeman’s disagreement with the district court’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 17-30423    Document: 00514313351     Page: 3   Date Filed: 01/19/2018


                                 No. 17-30423
                               c/w No. 17-30426
weighing of the sentencing factors is insufficient to demonstrate an abuse of
discretion. See Gall, 552 U.S. at 51; United States v. Aldawsari, 740 F.3d 1015,
1021-22 (5th Cir. 2014).
      Second, we review Freeman’s unpreserved challenge to the supervised
release condition for plain error. See United States v. Caravayo, 809 F.3d 269,
272-73 (5th Cir. 2015); United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir.
2013). The district court relied on undisputed record evidence demonstrating
that Freeman had a history of targeting young women through manipulation
and violence. Having considered Freeman’s arguments that the condition is
unrelated to any sentencing factor, infringes on his First Amendment right of
free exercise of religion, and does not advance any goals of the United States
Sentencing Commission, we are unpersuaded that the district court committed
clear or obvious error. See 18 U.S.C. § 3583(d); United States v. Prieto, 801
F.3d 547, 555 (5th Cir. 2015); Ellis, 720 F.3d at 225.
      AFFIRMED.




                                       3